In The 


Court of Appeals


Ninth District of Texas at Beaumont


________________


NO. 09-08-00436-CR

 _____________________


CLAYTON SHAUN McKENZIE, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 163rd District Court
Orange County, Texas

Trial Cause No. B 060344-R




MEMORANDUM OPINION
	Clayton Shaun McKenzie entered a non-negotiated guilty plea to third degree felony
offense of intoxication assault.  See Tex. Pen. Code Ann. § 49.07 (Vernon Supp. 2008). (1) 
The trial court sentenced McKenzie to five years of confinement in the Texas Department
of Criminal Justice, Correctional Institutions Division.  See Tex. Pen. Code. Ann. § 12.34
(Vernon 2003).
	On appeal, McKenzie's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On January 15, 2009, we granted an extension of time for the appellant to file
a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  
	The judgment contains a clerical error, however.  An appellate court may modify a
judgment to correct a clerical error in the judgment.  See Tex. R. App. P. 43.2(b); Nicholas
v. State, 56 S.W.3d 760, 767 (Tex. App.--Houston [14th Dist.] 2001, pet. ref'd).  Because
there was no plea bargain, we modify the judgment to omit the following language: 
	"Terms of Plea Bargain: Serve five (5) years in the Texas Department of
Criminal Justice-Institutional Division."

The remainder of the judgment remains the same.  
	We affirm the trial court's judgment as modified. (2)
	AFFIRMED AS MODIFIED.
								____________________________
									DAVID GAULTNEY
 										Justice
Submitted on April 17, 2009
Opinion Delivered May 13, 2009							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. The offense was committed in 2005.  
2. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.